THE THIRTEENTH COURT OF APPEALS

                                       13-21-00359-CV


                                     Jeffrey F. Archer
                                             v.
    Mark Finlay, Individually and in his Official Capacity as a Justice of the Peace of
                                Matagorda County, Texas


                                      On Appeal from the
                       23rd District Court of Matagorda County, Texas
                              Trial Court Cause No. 21-H-0171


                                        JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. No costs are assessed as appellant filed an

affidavit of inability to pay costs.

       We further order this decision certified below for observance.

May 5, 2022